     Case: 4:19-cv-01691-JAR Doc. #: 9 Filed: 08/14/19 Page: 1 of 22 PageID #: 44



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF MISSOURI

MATTHEW RANKIN,                                   )
                                                  )
         Plaintiff,                               )
                                                  ) Case No. 4:19-cv-01691
vs.                                               )
                                                  )
OFFICER WAYNE CASEY and CITY OF                   ) DEFENDANT DEMANDS TRIAL BY
PEVELY,                                           ) JURY
                                                  )
         Defendants.                              )

      DEFENDANT WAYNE CASEY’S ANSWER TO PLAINTIFF’S
                      COMPLAINT

         COMES NOW Defendant Wayne Casey, by and through his undersigned counsel, and for

his Answer to Plaintiff’s Complaint, states:

                                  JURISDICTION AND VENUE

1.       This defendant admits that this purports to be a claim based upon 42 U.S.C. § 1983 and the

         First, Fourth, and Fourteenth Amendments, but this defendant denies the veracity of

         plaintiff’s Complaint or that plaintiff has any viable cause of action against this defendant.

2.       Paragraph 2 of plaintiff’s Complaint makes no factual allegations to which this defendant

         is obligated to respond insofar as paragraph 2 contains conclusions of law. To the extent

         this paragraph is deemed to contain any factual allegations, this defendant denies all such

         allegations.

3.       This defendant admits the allegations contained in paragraph 3 of plaintiff’s Complaint.

4.       Paragraph 4 of plaintiff’s Complaint makes no factual allegations to which this defendant

         is obligated to respond insofar as paragraph 4 contains conclusions of law. To the extent

         this paragraph is deemed to contain any factual allegations, this defendant denies all such

         allegations.
     Case: 4:19-cv-01691-JAR Doc. #: 9 Filed: 08/14/19 Page: 2 of 22 PageID #: 45



                                              PARTIES

5.       This defendant is without sufficient information to admit or deny the allegations contained

         in paragraph 5 of plaintiff’s Complaint and, therefore, denies same.

6.       This defendant admits that City of Pevely is a political subdivision of the State of Missouri,

         but this defendant is without sufficient information to admit or deny the remaining

         allegations contained in paragraph 6 of plaintiff’s Complaint and, therefore, denies same.

7.       This defendant denies the allegations contained in paragraph 7 of plaintiff’s Complaint.

8.       This defendant admits that on or about January 16, 2019, he was employed by the City of

         Pevely and acting within the course and scope of his employment as a police officer, but

         this defendant is without sufficient information to admit or deny the remaining allegations

         contained in paragraph 8 of plaintiff’s Complaint and, therefore, denies same.

                                    FACTUAL BACKGROUND

9.       This defendant is without sufficient information to admit or deny the allegations contained

         in paragraph 9 of plaintiff’s Complaint and, therefore, denies same.

10.      This defendant denies the allegations contained in paragraph 10 of plaintiff’s Complaint.

11.      This defendant admits the allegations contained in paragraph 11 of plaintiff’s Complaint.

12.      This defendant admits that, upon information and belief, plaintiff has purportedly

         referenced a portion of a video documenting the interaction between plaintiff and

         Defendant Casey, but this defendant further states that the video speaks for itself and

         further denies that any portion the video and interaction gives rise to a cause of action or

         claim against this defendant.

13.      This defendant admits that, upon information and belief, plaintiff has purportedly

         referenced a portion of a video documenting the interaction between plaintiff and

         Defendant Casey, but this defendant further states that the video speaks for itself and


                                                   2
  Case: 4:19-cv-01691-JAR Doc. #: 9 Filed: 08/14/19 Page: 3 of 22 PageID #: 46



      further denies that any portion the video and interaction gives rise to a cause of action or

      claim against this defendant.

14.   This defendant admits that, upon information and belief, plaintiff has purportedly

      referenced a portion of a video documenting the interaction between plaintiff and

      Defendant Casey, but this defendant further states that the video speaks for itself and

      further denies that any portion the video and interaction gives rise to a cause of action or

      claim against this defendant.

15.   This defendant admits that, upon information and belief, plaintiff has purportedly

      referenced a portion of a video documenting the interaction between plaintiff and

      Defendant Casey, but this defendant further states that the video speaks for itself and

      further denies that any portion the video and interaction gives rise to a cause of action or

      claim against this defendant.

16.   This defendant admits that, upon information and belief, plaintiff has purportedly

      referenced a portion of a video documenting the interaction between plaintiff and

      Defendant Casey, but this defendant further states that the video speaks for itself and

      further denies that any portion the video and interaction gives rise to a cause of action or

      claim against this defendant.

17.   This defendant admits that, upon information and belief, plaintiff has purportedly

      referenced a portion of a video documenting the interaction between plaintiff and

      Defendant Casey, but this defendant further states that the video speaks for itself and

      further denies that any portion the video and interaction gives rise to a cause of action or

      claim against this defendant.

18.   This defendant admits that, upon information and belief, plaintiff has purportedly

      referenced a portion of a video documenting the interaction between plaintiff and


                                               3
  Case: 4:19-cv-01691-JAR Doc. #: 9 Filed: 08/14/19 Page: 4 of 22 PageID #: 47



      Defendant Casey, but this defendant further states that the video speaks for itself and

      further denies that any portion the video and interaction gives rise to a cause of action or

      claim against this defendant.

19.   This defendant admits that, upon information and belief, plaintiff has purportedly

      referenced a portion of a video documenting the interaction between plaintiff and

      Defendant Casey, but this defendant further states that the video speaks for itself and

      further denies that any portion the video and interaction gives rise to a cause of action or

      claim against this defendant.

20.   This defendant admits that, upon information and belief, plaintiff has purportedly

      referenced a portion of a video documenting the interaction between plaintiff and

      Defendant Casey, but this defendant further states that the video speaks for itself and

      further denies that any portion the video and interaction gives rise to a cause of action or

      claim against this defendant.

21.   This defendant admits that, upon information and belief, plaintiff has purportedly

      referenced a portion of a video documenting the interaction between plaintiff and

      Defendant Casey, but this defendant further states that the video speaks for itself and

      further denies that any portion the video and interaction gives rise to a cause of action or

      claim against this defendant.

22.   This defendant admits that, upon information and belief, plaintiff has purportedly

      referenced a portion of a video documenting the interaction between plaintiff and

      Defendant Casey, but this defendant further states that the video speaks for itself and

      further denies that any portion the video and interaction gives rise to a cause of action or

      claim against this defendant.




                                               4
  Case: 4:19-cv-01691-JAR Doc. #: 9 Filed: 08/14/19 Page: 5 of 22 PageID #: 48



23.   This defendant admits that, upon information and belief, plaintiff has purportedly

      referenced a portion of a video documenting the interaction between plaintiff and

      Defendant Casey, but this defendant further states that the video speaks for itself and

      further denies that any portion the video and interaction gives rise to a cause of action or

      claim against this defendant.

24.   This defendant denies the allegations contained in paragraph 24 of plaintiff’s Complaint.

25.   This defendant denies the allegations contained in paragraph 25 of plaintiff’s Complaint.

26.   This defendant admits that, upon information and belief, plaintiff has purportedly

      referenced a portion of a video documenting the interaction between plaintiff and

      Defendant Casey, but this defendant further states that the video speaks for itself and

      further denies that any portion the video and interaction gives rise to a cause of action or

      claim against this defendant.

27.   This defendant admits that, upon information and belief, plaintiff has purportedly

      referenced a portion of a video documenting the interaction between plaintiff and

      Defendant Casey, but this defendant further states that the video speaks for itself and

      further denies that any portion the video and interaction gives rise to a cause of action or

      claim against this defendant.

28.   This defendant admits that, upon information and belief, plaintiff has purportedly

      referenced a portion of a video documenting the interaction between plaintiff and

      Defendant Casey, but this defendant further states that the video speaks for itself and

      further denies that any portion the video and interaction gives rise to a cause of action or

      claim against this defendant.

29.   This defendant admits that, upon information and belief, plaintiff has purportedly

      referenced a portion of a video documenting the interaction between plaintiff and


                                               5
  Case: 4:19-cv-01691-JAR Doc. #: 9 Filed: 08/14/19 Page: 6 of 22 PageID #: 49



      Defendant Casey, but this defendant further states that the video speaks for itself and

      further denies that any portion the video and interaction gives rise to a cause of action or

      claim against this defendant.

30.   This defendant admits that, upon information and belief, plaintiff has purportedly

      referenced a portion of a video documenting the interaction between plaintiff and

      Defendant Casey, but this defendant further states that the video speaks for itself and

      further denies that any portion the video and interaction gives rise to a cause of action or

      claim against this defendant.

31.   This defendant admits that, upon information and belief, plaintiff has purportedly

      referenced a portion of a video documenting the interaction between plaintiff and

      Defendant Casey, but this defendant further states that the video speaks for itself and

      further denies that any portion the video and interaction gives rise to a cause of action or

      claim against this defendant.

32.   This defendant admits that, upon information and belief, plaintiff has purportedly

      referenced a portion of a video documenting the interaction between plaintiff and

      Defendant Casey, but this defendant further states that the video speaks for itself and

      further denies that any portion the video and interaction gives rise to a cause of action or

      claim against this defendant.

33.   This defendant admits that, upon information and belief, plaintiff has purportedly

      referenced a portion of a video documenting the interaction between plaintiff and

      Defendant Casey, but this defendant further states that the video speaks for itself and

      further denies that any portion the video and interaction gives rise to a cause of action or

      claim against this defendant.




                                               6
  Case: 4:19-cv-01691-JAR Doc. #: 9 Filed: 08/14/19 Page: 7 of 22 PageID #: 50



34.   This defendant admits that, upon information and belief, plaintiff has purportedly

      referenced a portion of a video documenting the interaction between plaintiff and

      Defendant Casey, but this defendant further states that the video speaks for itself and

      further denies that any portion the video and interaction gives rise to a cause of action or

      claim against this defendant.

35.   This defendant admits that, upon information and belief, plaintiff has purportedly

      referenced a portion of a video documenting the interaction between plaintiff and

      Defendant Casey, but this defendant further states that the video speaks for itself and

      further denies that any portion the video and interaction gives rise to a cause of action or

      claim against this defendant.

36.   This defendant admits that, upon information and belief, plaintiff has purportedly

      referenced a portion of a video documenting the interaction between plaintiff and

      Defendant Casey, but this defendant further states that the video speaks for itself and

      further denies that any portion the video and interaction gives rise to a cause of action or

      claim against this defendant.

37.   This defendant admits that, upon information and belief, plaintiff has purportedly

      referenced a portion of a video documenting the interaction between plaintiff and

      Defendant Casey, but this defendant further states that the video speaks for itself and

      further denies that any portion the video and interaction gives rise to a cause of action or

      claim against this defendant.

38.   This defendant admits that, upon information and belief, plaintiff has purportedly

      referenced a portion of a video documenting the interaction between plaintiff and

      Defendant Casey, but this defendant further states that the video speaks for itself and




                                               7
  Case: 4:19-cv-01691-JAR Doc. #: 9 Filed: 08/14/19 Page: 8 of 22 PageID #: 51



      further denies that any portion the video and interaction gives rise to a cause of action or

      claim against this defendant.

39.   This defendant admits that, upon information and belief, plaintiff has purportedly

      referenced a portion of a video documenting the interaction between plaintiff and

      Defendant Casey, but this defendant further states that the video speaks for itself and

      further denies that any portion the video and interaction gives rise to a cause of action or

      claim against this defendant.

40.   This defendant admits that, upon information and belief, plaintiff has purportedly

      referenced a portion of a video documenting the interaction between plaintiff and

      Defendant Casey, but this defendant further states that the video speaks for itself and

      further denies that any portion the video and interaction gives rise to a cause of action or

      claim against this defendant.

41.   This defendant admits that, upon information and belief, plaintiff has purportedly

      referenced a portion of a video documenting the interaction between plaintiff and

      Defendant Casey, but this defendant further states that the video speaks for itself and

      further denies that any portion the video and interaction gives rise to a cause of action or

      claim against this defendant.

42.   This defendant denies the allegations contained in paragraph 42 of plaintiff’s Complaint.

43.   This defendant admits that, upon information and belief, plaintiff has purportedly

      referenced a portion of a video documenting the interaction between plaintiff and

      Defendant Casey, but this defendant further states that the video speaks for itself and

      further denies that any portion the video and interaction gives rise to a cause of action or

      claim against this defendant.




                                               8
  Case: 4:19-cv-01691-JAR Doc. #: 9 Filed: 08/14/19 Page: 9 of 22 PageID #: 52



44.   This defendant admits that, upon information and belief, plaintiff has purportedly

      referenced a portion of a video documenting the interaction between plaintiff and

      Defendant Casey, but this defendant further states that the video speaks for itself and

      further denies that any portion the video and interaction gives rise to a cause of action or

      claim against this defendant.

45.   This defendant admits that, upon information and belief, plaintiff has purportedly

      referenced a portion of a video documenting the interaction between plaintiff and

      Defendant Casey, but this defendant further states that the video speaks for itself and

      further denies that any portion the video and interaction gives rise to a cause of action or

      claim against this defendant.

46.   This defendant admits that, upon information and belief, plaintiff has purportedly

      referenced a portion of a video documenting the interaction between plaintiff and

      Defendant Casey, but this defendant further states that the video speaks for itself and

      further denies that any portion the video and interaction gives rise to a cause of action or

      claim against this defendant.

47.   This defendant admits that, upon information and belief, plaintiff has purportedly

      referenced a portion of a video documenting the interaction between plaintiff and

      Defendant Casey, but this defendant further states that the video speaks for itself and

      further denies that any portion the video and interaction gives rise to a cause of action or

      claim against this defendant.

48.   This defendant admits that, upon information and belief, plaintiff has purportedly

      referenced a portion of a video documenting the interaction between plaintiff and

      Defendant Casey, but this defendant further states that the video speaks for itself and




                                               9
 Case: 4:19-cv-01691-JAR Doc. #: 9 Filed: 08/14/19 Page: 10 of 22 PageID #: 53



      further denies that any portion the video and interaction gives rise to a cause of action or

      claim against this defendant.

49.   This defendant admits that, upon information and belief, plaintiff has purportedly

      referenced a portion of a video documenting the interaction between plaintiff and

      Defendant Casey, but this defendant further states that the video speaks for itself and

      further denies that any portion the video and interaction gives rise to a cause of action or

      claim against this defendant.

50.   This defendant admits that, upon information and belief, plaintiff has purportedly

      referenced a portion of a video documenting the interaction between plaintiff and

      Defendant Casey, but this defendant further states that the video speaks for itself and

      further denies that any portion the video and interaction gives rise to a cause of action or

      claim against this defendant.

51.   This defendant admits that, upon information and belief, plaintiff has purportedly

      referenced a portion of a video documenting the interaction between plaintiff and

      Defendant Casey, but this defendant further states that the video speaks for itself and

      further denies that any portion the video and interaction gives rise to a cause of action or

      claim against this defendant.

52.   This defendant admits that, upon information and belief, plaintiff has purportedly

      referenced a portion of a video documenting the interaction between plaintiff and

      Defendant Casey, but this defendant further states that the video speaks for itself and

      further denies that any portion the video and interaction gives rise to a cause of action or

      claim against this defendant.

53.   This defendant admits that, upon information and belief, plaintiff has purportedly

      referenced a portion of a video documenting the interaction between plaintiff and


                                              10
 Case: 4:19-cv-01691-JAR Doc. #: 9 Filed: 08/14/19 Page: 11 of 22 PageID #: 54



      Defendant Casey, but this defendant further states that the video speaks for itself and

      further denies that any portion the video and interaction gives rise to a cause of action or

      claim against this defendant.

54.   This defendant admits that, upon information and belief, plaintiff has purportedly

      referenced a portion of a video documenting the interaction between plaintiff and

      Defendant Casey, but this defendant further states that the video speaks for itself and

      further denies that any portion the video and interaction gives rise to a cause of action or

      claim against this defendant.

55.   This defendant admits that, upon information and belief, plaintiff has purportedly

      referenced a portion of a video documenting the interaction between plaintiff and

      Defendant Casey, but this defendant further states that the video speaks for itself and

      further denies that any portion the video and interaction gives rise to a cause of action or

      claim against this defendant.

56.   This defendant admits that, upon information and belief, plaintiff has purportedly

      referenced a portion of a video documenting the interaction between plaintiff and

      Defendant Casey, but this defendant further states that the video speaks for itself and

      further denies that any portion the video and interaction gives rise to a cause of action or

      claim against this defendant.

57.   This defendant admits that, upon information and belief, plaintiff has purportedly

      referenced a portion of a video documenting the interaction between plaintiff and

      Defendant Casey, but this defendant further states that the video speaks for itself and

      further denies that any portion the video and interaction gives rise to a cause of action or

      claim against this defendant.




                                              11
 Case: 4:19-cv-01691-JAR Doc. #: 9 Filed: 08/14/19 Page: 12 of 22 PageID #: 55



58.   This defendant admits that, upon information and belief, plaintiff has purportedly

      referenced a portion of a video documenting the interaction between plaintiff and

      Defendant Casey, but this defendant further states that the video speaks for itself and

      further denies that any portion the video and interaction gives rise to a cause of action or

      claim against this defendant.

59.   This defendant admits that, upon information and belief, plaintiff has purportedly

      referenced a portion of a video documenting the interaction between plaintiff and

      Defendant Casey, but this defendant further states that the video speaks for itself and

      further denies that any portion the video and interaction gives rise to a cause of action or

      claim against this defendant.

60.   This defendant admits that, upon information and belief, plaintiff has purportedly

      referenced a portion of a video documenting the interaction between plaintiff and

      Defendant Casey, but this defendant further states that the video speaks for itself and

      further denies that any portion the video and interaction gives rise to a cause of action or

      claim against this defendant.

61.   This defendant admits that, upon information and belief, plaintiff has purportedly

      referenced a portion of a video documenting the interaction between plaintiff and

      Defendant Casey, but this defendant further states that the video speaks for itself and

      further denies that any portion the video and interaction gives rise to a cause of action or

      claim against this defendant.

62.   This defendant admits that, upon information and belief, plaintiff has purportedly

      referenced a portion of a video documenting the interaction between plaintiff and

      Defendant Casey, but this defendant further states that the video speaks for itself and




                                              12
 Case: 4:19-cv-01691-JAR Doc. #: 9 Filed: 08/14/19 Page: 13 of 22 PageID #: 56



      further denies that any portion the video and interaction gives rise to a cause of action or

      claim against this defendant.

63.   This defendant admits that, upon information and belief, plaintiff has purportedly

      referenced a portion of a video documenting the interaction between plaintiff and

      Defendant Casey, but this defendant further states that the video speaks for itself and

      further denies that any portion the video and interaction gives rise to a cause of action or

      claim against this defendant.

64.   This defendant admits that, upon information and belief, plaintiff has purportedly

      referenced a portion of a video documenting the interaction between plaintiff and

      Defendant Casey, but this defendant further states that the video speaks for itself and

      further denies that any portion the video and interaction gives rise to a cause of action or

      claim against this defendant.

65.   This defendant denies the allegations contained in paragraph 65 of plaintiff’s Complaint.

66.   This defendant denies the allegations contained in paragraph 66 of plaintiff’s Complaint.

67.   This defendant denies the allegations contained in paragraph 67 of plaintiff’s Complaint.

68.   This defendant denies the allegations contained in paragraph 68 of plaintiff’s Complaint.

69.   This defendant denies the allegations contained in paragraph 69 of plaintiff’s Complaint.

COUNT I – VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983 (First Amendment –
          Unlawfully Preventing Recording a Traffic Stop and Police Officers)

                       (Against Casey and City of Pevely Defendants)

70.   This defendant restates and incorporates herein by reference its responses to the preceding

      paragraphs of plaintiff’s Complaint as though fully set forth herein.

71.   This defendant denies the allegations contained in paragraph 71 of plaintiff’s Complaint.

72.   This defendant denies the allegations contained in paragraph 72 of plaintiff’s Complaint.

73.   This defendant denies the allegations contained in paragraph 73 of plaintiff’s Complaint.

                                              13
 Case: 4:19-cv-01691-JAR Doc. #: 9 Filed: 08/14/19 Page: 14 of 22 PageID #: 57



74.   This defendant denies the allegations contained in paragraph 74 of plaintiff’s Complaint.

75.   This defendant denies the allegations contained in paragraph 75 of plaintiff’s Complaint.

76.   This defendant denies the allegations contained in paragraph 76 of plaintiff’s Complaint.

77.   This defendant denies the allegations contained in paragraph 77 of plaintiff’s Complaint.

COUNT II – VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983 (First Amendment
                      – Retaliation for Protected Conduct)

                       (Against Casey and City of Pevely Defendants)

78.   This defendant restates and incorporates herein by reference its responses to the preceding

      paragraphs of plaintiff’s Complaint as though fully set forth herein.

79.   This defendant denies the allegations contained in paragraph 79 of plaintiff’s Complaint.

80.   This defendant denies the allegations contained in paragraph 80 of plaintiff’s Complaint.

81.   This defendant denies the allegations contained in paragraph 81 of plaintiff’s Complaint.

82.   This defendant denies the allegations contained in paragraph 82 of plaintiff’s Complaint.

83.   This defendant denies the allegations contained in paragraph 83 of plaintiff’s Complaint.

84.   This defendant denies the allegations contained in paragraph 84 of plaintiff’s Complaint.

85.   This defendant denies the allegations contained in paragraph 85 of plaintiff’s Complaint.

86.   This defendant denies the allegations contained in paragraph 86 of plaintiff’s Complaint.

87.   This defendant denies the allegations contained in paragraph 87 of plaintiff’s Complaint.

88.   This defendant denies the allegations contained in paragraph 88 of plaintiff’s Complaint.

COUNT III – VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983 (First Amendment
                      – Retaliation for Protected Conduct)

                       (Against Casey and City of Pevely Defendants)

89.   This defendant restates and incorporates herein by reference its responses to the preceding

      paragraphs of plaintiff’s Complaint as though fully set forth herein.

90.   This defendant denies the allegations contained in paragraph 90 of plaintiff’s Complaint.



                                              14
 Case: 4:19-cv-01691-JAR Doc. #: 9 Filed: 08/14/19 Page: 15 of 22 PageID #: 58



91.    This defendant denies the allegations contained in paragraph 91 of plaintiff’s Complaint.

92.    This defendant denies the allegations contained in paragraph 92 of plaintiff’s Complaint.

93.    This defendant denies the allegations contained in paragraph 93 of plaintiff’s Complaint.

94.    This defendant denies the allegations contained in paragraph 94 of plaintiff’s Complaint.

95.    This defendant denies the allegations contained in paragraph 95 of plaintiff’s Complaint.

96.    This defendant denies the allegations contained in paragraph 96 of plaintiff’s Complaint.

97.    This defendant denies the allegations contained in paragraph 97 of plaintiff’s Complaint.

98.    This defendant denies the allegations contained in paragraph 98 of plaintiff’s Complaint.

99.    This defendant denies the allegations contained in paragraph 99 of plaintiff’s Complaint.

COUNT IV – VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983 (First Amendment
                     – Retaliation for Protected Conduct)

                        (Against Casey and City of Pevely Defendants)

100.   This defendant restates and incorporates herein by reference its responses to the preceding

       paragraphs of plaintiff’s Complaint as though fully set forth herein.

101.   This defendant denies the allegations contained in paragraph 101 of plaintiff’s Complaint.

102.   This defendant denies the allegations contained in paragraph 102 of plaintiff’s Complaint.

103.   This defendant denies the allegations contained in paragraph 103 of plaintiff’s Complaint.

104.   This defendant denies the allegations contained in paragraph 104 of plaintiff’s Complaint.

105.   This defendant denies the allegations contained in paragraph 105 of plaintiff’s Complaint.

106.   This defendant denies the allegations contained in paragraph 106 of plaintiff’s Complaint.

107.   This defendant denies the allegations contained in paragraph 107 of plaintiff’s Complaint.

108.   This defendant denies the allegations contained in paragraph 108 of plaintiff’s Complaint.

109.   This defendant denies the allegations contained in paragraph 109 of plaintiff’s Complaint.

110.   This defendant denies the allegations contained in paragraph 110 of plaintiff’s Complaint.




                                               15
 Case: 4:19-cv-01691-JAR Doc. #: 9 Filed: 08/14/19 Page: 16 of 22 PageID #: 59



       COUNT V – VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983 (Fourth
                      Amendment – Unlawful Seizure of Phone)

                         (Against Casey and City of Pevely Defendants)

111.    This defendant restates and incorporates herein by reference its responses to the preceding

        paragraphs of plaintiff’s Complaint as though fully set forth herein.

112.    This defendant denies the allegations contained in paragraph 112 of plaintiff’s Complaint.

113.    This defendant denies the allegations contained in paragraph 113 of plaintiff’s Complaint.

114.    This defendant denies the allegations contained in paragraph 114 of plaintiff’s Complaint.

115.    This defendant denies the allegations contained in paragraph 115 of plaintiff’s Complaint.

116.    This defendant denies the allegations contained in paragraph 116 of plaintiff’s Complaint.

117.    This defendant denies the allegations contained in paragraph 117 of plaintiff’s Complaint.

118.    This defendant denies the allegations contained in paragraph 118 of plaintiff’s Complaint.

119.    This defendant denies the allegations contained in paragraph 119 of plaintiff’s Complaint.

120.    This defendant denies the allegations contained in paragraph 120 of plaintiff’s Complaint.

       COUNT VI – VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983 (Fourth
                        Amendment – Unlawful Seizure of ID)

                         (Against Casey and City of Pevely Defendants)

121.    This defendant restates and incorporates herein by reference its responses to the preceding

        paragraphs of plaintiff’s Complaint as though fully set forth herein.

122.    This defendant denies the allegations contained in paragraph 122 of plaintiff’s Complaint.

123.    This defendant denies the allegations contained in paragraph 123 of plaintiff’s Complaint.

124.    This defendant denies the allegations contained in paragraph 124 of plaintiff’s Complaint.

125.    This defendant denies the allegations contained in paragraph 125 of plaintiff’s Complaint.

126.    This defendant denies the allegations contained in paragraph 126 of plaintiff’s Complaint.

127.    This defendant denies the allegations contained in paragraph 127 of plaintiff’s Complaint.



                                                16
 Case: 4:19-cv-01691-JAR Doc. #: 9 Filed: 08/14/19 Page: 17 of 22 PageID #: 60



128.    This defendant denies the allegations contained in paragraph 128 of plaintiff’s Complaint.

129.    This defendant denies the allegations contained in paragraph 129 of plaintiff’s Complaint.

130.    This defendant denies the allegations contained in paragraph 130 of plaintiff’s Complaint.

       COUNT VII – VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983 (Fourth
                         Amendment – Unlawful Detainment)

                         (Against Casey and City of Pevely Defendants)

131.    This defendant restates and incorporates herein by reference its responses to the preceding

        paragraphs of plaintiff’s Complaint as though fully set forth herein.

132.    This defendant denies the allegations contained in paragraph 132 of plaintiff’s Complaint.

133.    This defendant denies the allegations contained in paragraph 133 of plaintiff’s Complaint.

134.    This defendant denies the allegations contained in paragraph 134 of plaintiff’s Complaint.

135.    This defendant denies the allegations contained in paragraph 135 of plaintiff’s Complaint.

136.    This defendant denies the allegations contained in paragraph 136 of plaintiff’s Complaint.

137.    This defendant denies the allegations contained in paragraph 137 of plaintiff’s Complaint.

138.    This defendant denies the allegations contained in paragraph 138 of plaintiff’s Complaint.

139.    This defendant denies the allegations contained in paragraph 139 of plaintiff’s Complaint.

140.    This defendant denies the allegations contained in paragraph 140 of plaintiff’s Complaint.

141.    This defendant denies the allegations contained in paragraph 141 of plaintiff’s Complaint.

142.    This defendant denies the allegations contained in paragraph 142 of plaintiff’s Complaint.

143.    This defendant denies the allegations contained in paragraph 143 of plaintiff’s Complaint.

144.    This defendant denies the allegations contained in paragraph 144 of plaintiff’s Complaint.

145.    This defendant denies the allegations contained in paragraph 145 of plaintiff’s Complaint.




                                                17
     Case: 4:19-cv-01691-JAR Doc. #: 9 Filed: 08/14/19 Page: 18 of 22 PageID #: 61



      COUNT VIII – VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983 (Municipal
                             Liability – Unlawful Policy)

                                  (Against City of Pevely Defendant)

         This defendant makes no answer to Count VIII of plaintiff’s Complaint on the basis that

Count VIII is not directed against this defendant. In the event that any of the allegations are or can

be construed against this defendant, they are specifically denied.

      COUNT IX – VIOLATION OF CIVIL RIGHTS UNDER 42 U.S.C. § 1983 (Municipal
                      Liability – Failure to Train and Supervise)

                                  (Against City of Pevely Defendant)

         This defendant makes no answer to Count IX of plaintiff’s Complaint on the basis that

Count IX is not directed against this defendant. In the event that any of the allegations are or can

be construed against this defendant, they are specifically denied.

                                    AFFIRMATIVE DEFENSES

1.       For further answer and affirmative defense, this defendant states that plaintiff’s Complaint

         fails to state a claim upon which relief may be granted against this defendant.

2.       For further answer and affirmative defense, this defendant states that any actions taken by

         defendants were discretionary in nature and made in good faith upon a reasonable belief

         that said actions were in accordance with the Constitution and laws of the United States

         and the State of Missouri, and thus, defendants are protected from liability by the doctrine

         of qualified immunity.

3.       For further answer and affirmative defense, this defendant states that defendants’ acts and

         conduct were performed according to, and protected by, law and, therefore, plaintiff cannot

         recover.

4.       For further answer and affirmative defense, this defendant states that defendants acted

         reasonably under the circumstances and that their conduct was justified and/or privileged.



                                                 18
     Case: 4:19-cv-01691-JAR Doc. #: 9 Filed: 08/14/19 Page: 19 of 22 PageID #: 62



5.       For further answer and affirmative defense, this defendant states that defendants are

         immune from all or part of the claims set forth in plaintiff’s Complaint.

6.       For further answer and affirmative defense, this defendant states, alternatively, that merely

         negligent or careless conduct on the part of a state actor is insufficient to maintain a cause

         of action pursuant to 42 U.S.C. § 1983.

7.       For further answer and affirmative defense, this defendant states that plaintiff has not been

         deprived of any right secured by the Constitution or the laws of the United States or the

         State of Missouri.

8.       For further answer and affirmative defense, this defendant states that to the extent

         plaintiff’s claims against the City of Pevely are based on the doctrines of respondeat

         superior or vicarious liability, such claims are barred because those doctrines are not a basis

         for recovery under 42 U.S.C. § 1983.

9.       For further answer and affirmative defense, this defendant states that plaintiff suffered no

         injury or damages as a result of any act or omission by defendants.

10.      For further answer and affirmative defense, this defendant states, alternatively, that any

         injury or damages suffered by plaintiff (which defendants deny) were de minimis and do

         not implicate the deprivation of a constitutional right and are insufficient to support the

         claims set forth in plaintiff’s Complaint.

11.      For further answer and affirmative defense, this defendant states, alternatively, that any

         alleged injury or damages suffered by plaintiff (which defendants deny) were solely and

         proximately caused by plaintiff’s own conduct.

12.      For further answer and affirmative defense, this defendant states that in the event that the

         trier of fact finds fault against either or both of the defendants, defendants request that the




                                                   19
 Case: 4:19-cv-01691-JAR Doc. #: 9 Filed: 08/14/19 Page: 20 of 22 PageID #: 63



      trier of fact determine the percentage of fault of all parties, including, but not limited to,

      plaintiff.

13.   For further answer and affirmative defense, this defendant states that plaintiff is estopped

      from asserting the claims set forth in his Complaint by his conduct and actions in

      interacting with Defendant Casey.

14.   For further answer and affirmative defense, this defendant states that defendants deny that

      punitive damages are submissible or appropriate, but further state that any award of

      punitive damages shall be limited by Missouri Revised Statute, Section 510.265.1.

15.   For further answer and affirmative defense, this defendant states that the substantive and

      procedural laws of the State of Missouri concerning the assessment and imposition of

      punitive damages are violative of the Fourteenth Amendment to the United States

      Constitution, in that unlimited jury and/or judicial discretion in the fixing of punitive

      damages invites extreme results which are unacceptable under the due process clause of

      the Fourteenth Amendment of the United States Constitution. Under Missouri law, no

      reasonable constraints on the exercise of the jury’s discretion in awarding punitive damages

      are furnished by jury instructions (or otherwise), in that the jury is not directed to consider

      relative factors in quantifying the amount of punitive damages that may be awarded. The

      absence of directives to the jury to consider relative factors allows impermissible and

      unconstitutional vagueness and ambiguity in the jury instruction, deliberation and verdict.

      This vagueness and ambiguity in turn threaten to deprive this defendant of its property

      without due process of law.

16.   For further answer and affirmative defense, this defendant states that the imposition of

      punitive damages under the facts of this case would be violative of the Fourth, Fifth, Sixth,

      Eighth and Fourteenth Amendments of the United States Constitution and in violation of


                                                20
 Case: 4:19-cv-01691-JAR Doc. #: 9 Filed: 08/14/19 Page: 21 of 22 PageID #: 64



       Sections 2, 10, 15, 21 and 22(a) of Article I of the Constitution of the State of Missouri.

       Specifically, this defendant states that the substantive laws of the State of Missouri

       concerning the assessment and imposition of punitive damages are unconstitutionally

       vague and arbitrary; that punitive damages alleged in this case are excessive punishment;

       and that punitive damages are impermissible under the Fourteenth Amendment to the

       United States Constitution in that they constitute a fundamental denial of due process of

       law.

17.    For further answer and affirmative defense, this defendant states that the request for

       imposition of punitive damages against defendant is highly penal in nature, therefore

       triggering the protection of the aforesaid sections of the United States Constitution and the

       Constitution of the State of Missouri. Accordingly, the evidentiary burden of proof that

       plaintiff must satisfy and fulfill as a condition precedent to the award of punitive damages

       should be that of “proof beyond a reasonable doubt.”

18.    For further answer and affirmative defense, this defendant states that any liability to

       Plaintiff, which defendants affirmatively deny, is limited pursuant to Missouri Revised

       Statute, Section 537.610.

19.    For further answer and affirmative defense, this defendant states that plaintiff’s claims are

       barred by the doctrine of unclean hands.

20.    For further answer and affirmative defense, this defendant states that he reserves the right

       to amend or supplement its affirmative defenses upon conducting further discovery in this

       matter.

       WHEREFORE, having fully answered plaintiff’s Complaint, Defendant Wayne Casey

prays to be dismissed with his costs herein expended, and for such other and further relief as this

Court deems just and proper.


                                                21
 Case: 4:19-cv-01691-JAR Doc. #: 9 Filed: 08/14/19 Page: 22 of 22 PageID #: 65



       DEFENDANT DEMANDS TRIAL BY JURY.



                                                  /s/ Michael S. Hamlin
                                                  Michael S. Hamlin #52972
                                                  NICHOLS LANG & HAMLIN, LLC
                                                  Attorneys for Defendants
                                                  1795 Clarkson Road, Suite 230
                                                  Chesterfield, Missouri 63017
                                                  (314) 429-1515
                                                  (314) 428-9592 (Fax)
                                                  mike@nlh-law.com



                                 CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a copy of the foregoing has been electronically served
on all counsel of record via the CM/ECF system on this 14th day of August, 2019. Under penalties
of perjury as provided by law, I certify that the statements in this affidavit are true.

                                                  /s/ Michael S. Hamlin




                                                22
